                                                                       USDC SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
                                                                       DOC #:
 RONNIE GONZALEZ,                                                      DATE FILED: 7/8/2021
                              Plaintiff,
                                                                     1:21-cv-2896 (MKV)
                            -against-
                                                                            ORDER
 SPARTAN ACQUISITION CORP. II et al.,

                              Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff initiated this action by filing a complaint on April 5, 2021 [ECF #1]. To date,

however, Plaintiff has not filed proof of service of the summons and complaint. Federal Rule of

Civil Procedure 4(m) provides:

              If a defendant is not served within 90 days after the complaint is
              filed, the court – on motion or on its own after notice to the plaintiff
              – must dismiss the action without prejudice against that defendant
              or order that service be made within a specified time. But if the
              plaintiff shows good cause for the failure, the court must extend the
              time for service for an appropriate period.

Fed. R. Civ. P. 4(m). Accordingly, IT IS HEREBY ORDERED that, by July 22, 2021, Plaintiff

shall both serve the summons and complaint on Defendants and file proof of such service on

ECF. Failure to comply with this Order might result in sanctions, including dismissal of

this action with prejudice, pursuant to Rule 41(b) of the Federal Rules of Civil Procedure,

for failure to prosecute.

SO ORDERED.
                                                     _________________________________
Date: June 8, 2021                                   MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
